SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):January 12, 2016 HOLLOMAN ENERGY CORPORATION (Name of Small Business Issuer in its charter) Nevada 000-52419 77-0643398 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 333 North Sam Houston Parkway East Suite 600 Houston, Texas, 77060 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (281) 260-0193 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant On January 12, 2016 Holloman Energy Corporation borrowed $250,000 from Holloman Value Holdings, LLC.This loan is to be consolidated with the current outstanding loan balance to Holloman Value Holdings of $55,000 amounting to $305,000. The consolidated loan bears interest at 5% per year and is due and payable on January 12, 2018.The borrowed funds will be used to fund Holloman Energy’s share of the short term joint venture cost obligations for PEL 112 and PEL 444 and overhead costs. All or any portion of the outstanding loan principal, plus any accrued and unpaid interest, may be converted at the option of Holloman Value Holdings, at any time and from time to time, into shares of the common stock of Holloman Energy.The number of shares to be issued upon any conversion will be determined by dividing the amount of the principal and/or interest to be converted by the average closing price of Holloman Energy’s common stock for the 30 trading days immediately preceding the date of conversion. Holloman Energy holds interests in two onshore Petroleum Exploration Licenses, PEL 112 and PEL 444, located on the southwestern flank of the Cooper Basin in the State of South Australia.PEL 444 is comprised of 2,358 square kilometers (582,674 gross acres, 310,775 net acres). Holloman Value Holdings, LLC is our largest shareholder. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOLLOMAN ENERGY CORPORATION Date: January 12, 2016 By: /s/ Mark Stevenson, Principal Executive Officer 3
